Citation Nr: 1615980	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial rating for tension headaches, rated as noncompensably disabling prior to November 25, 2014 and 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty from February 2003 to February 2004; from July 2005 to July 2007; and from October 2008 to October 2009.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2014 and again in December 2015, the Board remanded the instant claim.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In December 2014, the RO assigned a 30 percent rating for tension headaches, effective November 25, 2014.   However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that the Veteran requested an audit of his VA benefit payments in a February 2016 submission.  It does not appear that such an audit has been conducted.  As such, the Board is referring this request to the AOJ for appropriate action.





FINDINGS OF FACT

1.  Prior to November 25, 2014, the Veteran's tension headaches manifested as non-prostrating headaches one to two times per week, at worst, and were not manifested by characteristic prostrating attacks averaging one in two months over last several months. 

2.  Beginning on November 25, 2014, the Veteran's tension headaches has more nearly approximated characteristic prostrating attacks occurring on an average of once a month over the last several months but has not manifested as very frequently completed prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a higher initial rating for tension headaches, rated as noncompensably disabling prior to November 25, 2014 and 30 percent thereafter, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.31, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With respect to the propriety of the assigned rating for the service-connected tension headaches, the Veteran has appealed from the original grant of benefits. VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the June 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the June 2014 and December 2015 remand directives by requesting that the Veteran identify any VA or non-VA treatment provider in a July 2014 letter, obtaining and associating with the record the Veteran's updated VA treatment records and affording the Veteran an examination to determine the severity of his tension headaches, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

The Veteran was also afforded multiple VA examinations in conjunction with the claim for a higher rating on appeal, including VA examinations conducted in February 2010, March 2012 and November 2014 to determine the severity of his tension headaches.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected tension headaches as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his tension headaches has worsened in severity since the November 2014 VA examination.  Rather, with respect to the tension headaches, they argue that the evidence reveals that the Veteran's disability has been more severe than the currently assigned percent rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Higher Rating

The Veteran contends that a higher rating is warranted for his tension headaches.  In a June 2012 substantive appeal, the Veteran wrote that he kept the shades closed, laid in complete silence and was completely incapacitated when he missed work due to headaches.

The Veteran's headaches have been rated under the diagnostic criteria for migraines. The diagnostic criteria indicate that headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably disabling.  Migraines with characteristic prostrating attacks averaging one in two months over last several months warrant a 10 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating while migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met  38 C.F.R. § 4.31 

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119(1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S 
NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."
A March 2010 VA examination report reflects the Veteran's complaints of headaches that occurred once or twice a month and that this pain was located in the frontal head/forehead area bilaterally.  There were no reported symptoms associated with the headaches.  The Veteran reported that he experienced headaches once or twice a week and that the pain was a "7."  He denied the use of prescription medication for migraines and reported that he used Tylenol to treat his symptoms.

A March 2012 VA Disability Benefits Questionnaire reflects the Veteran's complaints of headaches that come and go, that weather changes and/or high pollen will trigger a headache and that he had headaches once or twice per month.  He reported that he will take an aspirin or will lie down and take a nap when he had a headache.  The use of medication, nausea or vomiting were denied.  He reported that his headache pain was located on both sides of he head and was associated with watery eyes.  This headache pain typically lasted less than one day and was bifrontal.  There were no characteristic prostrating attacks of migraine or non-migraine headache pain.  With regards to work, the Veteran reported infrequent lost time from work if he had to lie down with headache pain.

A November 25, 2014 VA headaches DBQ report reflects the Veteran's complaints of headaches that come and go, that he will have headaches when the weather changed and/or with high pollen and that he had headaches once or twice per month.  He also reported and that he will lie down, take a nap and take an aspirin once he had a headache.  Headache symptoms were described as pulsating or throbbing head pain, pain on both sides of the head and pain that worsened with physical activity and were accompanied by nausea, sensitivity to light and sensitivity to sound.  With regards to work, he reported that he had missed work a couple of times in the past due to headaches, that he was able to maintain his Department of Transportation license but that he had frequent difficulty with headaches causing him to pull over and that he has not lost days in spite of having delays in his route.  He reported using over-the-counter non-steroidal anti-inflammatory drugs (NSAIDs) to treat his condition.  Typical head pain lasted less than one day and characteristic prostrating attacks of migraine or non-migraine headache pain occurred once every month.  Such prostrating attacks were found to not be very prostrating and prolonged productive of severe economic inadaptability.
Prior to November 25, 2014, the Veteran's tension headaches manifested as non-prostrating attacks that were reported to occur once or twice a week, at worst, and were treated with over-the-counter medication.  Prostrating attacks of migraine or non-migraine headache pain were denied in the March 2012 VA examination.  Therefore, the Board finds that the Vetearn's tension headaches do not most closely approximate characteristic prostrating attacks averaging one in two months over last several months, consistent with a 10 percent rating. 

For the period beginning on November 25, 2014, the Veteran's tension headaches manifested as characteristic prostrating attacks of migraine or non-migraine headache pain that occurred once every month.  The Veteran reported during the November 2014 examination that he had not lost any days at work despite his headaches and that he was able to maintain his Department of Transportation license.  In addition, the examiner found that such prostrating attacks were not very prostrating and prolonged and were not productive of severe economic inadaptability.  Therefore, the Board finds that the Vetearn's migraine headaches most closely approximate characteristic prostrating attacks occurring on average once a month over the last several months, consistent with a 30 percent rating. 

Further, at no time during the appeal period does the evidence demonstrate very frequent and prolonged migraines resulting in severe economic inadaptability, as required for a 50 percent rating.  Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regard, the Board acknowledges that the Veteran's headaches may be frequent.  However, evidence reflects that the Veteran has worked as a truck driver and there is no indication that his job is at risk due to his headache disorder or leave taken in association with this disorder.  Hence, at this point there is no evidence of severe economic inadaptability due to headaches in this case.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected tension headaches; however, the Board finds that his symptomatology has been stable for the disability in each stage throughout the appeal.  Therefore, assigning further staged ratings for such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tension headaches with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his tension headaches as well as the functional impairment resulting from symptoms related to such disability.  Specifically, with regard to the Veteran's headaches, such include the nature, frequency, severity, and duration of headaches.  
Finally, the Veteran's current rating contemplates prostrating attacks on average once a month over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, there are no additional symptoms of the Veteran's service-connected tension headaches that are not contemplated by the rating schedule to warrant an extra-schedular rating.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181  (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his tension headaches. Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his initial rating claims decided herein and, consequently, no further consideration of such is necessary at this time. 

For the foregoing reasons, the Board sum, finds that the preponderance of the evidence is against the claim for a higher rating.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

A higher initial rating for tension headaches, rated as noncompensably disabling prior to November 25, 2014 and 30 percent thereafter, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


